Citation Nr: 1541360	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for cholelithiasis.

2. Entitlement to service connection for nonalcoholic fatty liver disease. 

3. Entitlement to service connection for hepatitis A. 

4. Entitlement to service connection for a cervical spine disability. 

5. Entitlement to an initial rating greater than 50 percent for a major depressive disorder.

6. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the Air Force, serving on active duty from November 1978 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned in June 2015.  A transcript is of record. 

The Board notes that the Veteran limited her March 2011 substantive appeal (VA Form 9) to the service connection claims listed on the cover sheet of this document, and the issue of entitlement to TDIU.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).  It did not include the initial evaluation of her depressive disorder.  However, the RO nevertheless readjudicated this issue in a February 2015 supplemental statement of the case (SSOC), and certified it to the Board without addressing the timeliness of the substantive appeal.  The Board assumes that the RO maintained the initial evaluation of the Veteran's depressive disorder in appellate status because it is so closely intertwined with the issue of entitlement to TDIU.  Moreover, the Veteran presented testimony at the June 2015 hearing before the undersigned asserting that her depressive disorder should be assigned a higher evaluation.  Thus, the Veteran's June 2015 hearing testimony itself may be considered a substantive appeal.  An untimely substantive appeal is not a jurisdictional bar to appellate review, and the Board may waive the issue of timeliness in appropriate circumstances.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Because the RO proceeded with readjudication of this issue in the February 2015 SSOC and certified it to the Board without addressing its timeliness, and because the Veteran indicated through her hearing testimony that she wishes to proceed with this appeal, the Board finds that waiver of the timeliness of the substantive appeal is warranted.  See id. (finding that the RO had implicitly accepted the appellant's appeal and waived any objections it might have had as to its timeliness by not informing the appellant of the timeliness issue until the claim at issue was before the Board).  

With regard to the evaluation of service connected depressive disorder, to clarify the procedural stance of this issue, the Board finds that it stems from her initial claim for service connection submitted in June 2007.  Specifically, shortly after the March 2008 rating decision granting service connection for this disability, the Veteran submitted a May 2008 application for TDIU based on her depression.  The Veteran's assertion of unemployability due to depression within one year of the May 2008 rating decision constitutes new and material evidence with regard to the severity of her depressive disorder.  Under 38 C.F.R. § 3.156(b) (2015), if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Indeed, the November 2008 rating decision adjudicated the evaluation of the Veteran's depression based on her TDIU application.  Accordingly, the initial rating of the Veteran's depression stemming from her June 2007 claim for service connection is properly on appeal before the Board. 

By the same token, because the application for TDIU based on depression is not a separate claim for benefits, but is part and parcel of the initial evaluation of the Veteran's depressive disorder, it also relates back to her June 2007 claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran's April 2012 claim for hypothyroidism was never adjudicated, as noted by the RO in a February 2015 deferred rating decision.  Accordingly, because this claim has not yet been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 

The service connection claims for cholelithiasis, fatty liver disease, and a cervical spine disability; the initial evaluation of a depressive disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Hepatitis A has not manifested during the pendency of this claim. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis A are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the service connection claim for hepatitis A.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A May 2008 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on her behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and military treatment facility (MTF) records from Brooke Army Medical Center (BAMC) have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

The duty to assist also includes providing a VA examination or opinion when certain criteria are satisfied.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With regard to hepatitis A, a January 2015 VA examination report reflects the examiner's conclusion that based on in-person examination and a review of the Veteran's STRs and VA treatment records, the Veteran did not have hepatitis A.  As the evidence of record shows that hepatitis A did not manifest during the pendency of this claim, further examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that a current disability must be shown to trigger VA's duty to provide a VA examination or opinion). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in June 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of her claim, facilitated by questioning from the undersigned and her representative.  She did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  The evidence of record clearly and consistently shows that the Veteran has not had hepatitis A during the pendency of this claim.  In light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.

II. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Although the STRs and post-service treatment records show that the Veteran had a history of hepatitis A as a child, which was attributed to contaminated food, this condition resolved with no recurrence.  The STRs reflect that hepatitis A was never found on testing, and the post-service VA treatment records and MTF records from BAMC also show that hepatitis A was never diagnosed, notwithstanding her childhood history of the disease.  The MTF records reflect that laboratory testing including a hepatitis work-up in July 2007 showed elevated findings potentially indicative of hepatitis C.  However, further testing in September 2007 showed that the Veteran did not have hepatitis C ("HCV") despite the HCV ab being positive on testing, but rather had a fatty liver.  Entitlement to service connection for a fatty liver is a separate claim addressed in the REMAND section below.  The January 2015 VA examination report pertaining to hepatitis and other liver conditions also reflects the examiner's findings that the Veteran did not have hepatitis A on examination, and that a review of the STRs and VA treatment records also showed that she did not have hepatitis A.  

The Veteran stated in her June 2015 hearing testimony that when she returned from serving in the Persian Gulf during Operation Desert Storm, she turned yellow from jaundice.  Assuming for the sake of argument that this is true, it still does not support a manifestation of hepatitis A during the pendency of this claim, whatever it may have represented at the time.  The Board accords more weight to the objective post-service clinical findings in this regard.  

In the absence of hepatitis A during the pendency of this claim, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hepatis A is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis A is denied. 


REMAND

The service connection claims for cholelithiasis, fatty liver disease, and a cervical spine disability; the initial evaluation of depressive disorder; and entitlement to a TDIU must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

With regard to cholelithiasis (gallstones), a VA opinion must be obtained as to the likelihood that the Veteran's right upper quadrant pain and symptoms of nausea and vomiting during service in May 1998 may have represented an initial manifestation of gallstones, notwithstanding the negative findings on an ultrasound of the abdomen at the time.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015) include calculi of the kidney, bladder, or gallbladder.  If a chronic disease manifests in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

Here, the STRs show that the Veteran reported right upper quadrant tenderness in May 1998, with a positive Murphy's sign indicative of potential gallbladder disease.  She also had symptoms of nausea and vomiting.  Laboratory testing performed due to her complaints showed elevated ALT/AST enzymes (transaminitis) potentially representing abnormal liver function.  The differential diagnosis based on these symptoms and laboratory findings was gallstones, pancreatis, and fatty liver.  A May 1998 abdominal ultrasound was performed to rule out one or more of these conditions.  The interpreter concluded that the ultrasound findings showed no evidence of cholelithiasis or biliary ductal dilatation.  (It should be noted that the clinical history in the report erroneously states that the Veteran had a history of chronic pancreatitis.  Such a history is not shown in the STRs or other evidence of record.  It appears that this clinical history was a mistaken interpretation of the differential diagnosis of chronic pancreatitis based on her right upper quadrant pain and the laboratory findings.) 

Notably, November 2007 treatment records from Brooke Army Medical Center (BAMC) reflect findings of cholelithiasis and symptomatic biliary colic on right upper quadrant ultrasound.  It was noted that the Veteran reported abdominal pain that was worse after meals, and that there was a positive ultrasound of the right upper quadrant for gallstones.  The Veteran had also previously been hospitalized overnight in July 2007 at BAMC for midepigastric chest pain with ultrasound changes suspicious of cholelithiasis. 

The striking similarity in presentation of right upper quadrant pain symptoms during service in May 1998, which were suspicious at the time for gallstones, and the right upper quadrant pain symptoms in 2007, with confirmed findings of gallstones in the right upper quadrant on ultrasound, cannot be overlooked.  Although the in-service May 1998 abdominal ultrasound did not yield findings of gallstones at the time, it seems possible that they had not become pronounced enough to be detected, or that the ultrasound results were misinterpreted or yielded negative findings for other reasons.  In any event, in light of subsequent ultrasound findings in 2007 of right upper quadrant gallstones based on the same symptoms, a VA opinion must be obtained as to whether the in-service May 1998 right upper quadrant pain with positive Murphy's sign with a rule-out diagnosis of gallstones may be related to gallstones or a gallbladder condition that simply went undetected on ultrasound. 

A new VA opinion is also required to assess the likelihood that the Veteran's fatty liver disease is related to the May 1998 in-service symptoms of right upper quadrant pain suspicious for fatty liver.  The negative nexus opinion provided in the January 2015 VA examination report notes in support of the conclusion reached that the May 1998 ultrasound was interpreted as not showing a fatty liver.  However, the examiner did not comment on the elevated AST/ALT levels (transaminitis) at the time or the significance of the similarity in symptoms and laboratory findings during service to the post-service symptoms and laboratory findings in 2007 upon which the fatty liver disease was ultimately diagnosed.  Specifically, it was based on right upper quadrant pain and elevated AST/ALT laboratory findings that fatty liver was eventually diagnosed on ultrasound in July 2007, as shown in BAMC records.  A February 2006 BAMC record also reflects a diagnosis of fatty liver based on a computerized tomography (CT) scan.  Accordingly, a new VA opinion must be obtained that specifically addresses this issue in order to help the Board make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to the service connection claim for a cervical spine disability, the Veteran stated in her hearing testimony and at a January 2015 VA examination that she received treatment for a cervical spine condition at BAMC in 1999 or 2000.  There are no records from BAMC from this time period in the file.  The earliest BAMC record in the file is dated in 2003, and was furnished by the Social Security Administration (SSA).  VA did not request any BAMC records dated prior to 2005.  On remand, all available BAMC records dated from the Veteran's November 1998 separation from service to 2005 must be obtained unless it is determined that they no longer exist or cannot be found.  See 38 C.F.R. § 3.159(c).  

With regard to the initial rating of the Veteran's service-connected depressive disorder, there are no VA treatment records dated between July 2008 and April 2011 in the file.  As VA treatment records indicate that the Veteran has received ongoing treatment for her depression since 2007, these records must be added to the file, as they may be relevant to the evaluation of her depressive disorder.  See id.; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (noting that VA must obtain identified records "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  An appropriate VA examination should also be scheduled, as described below.

Because the issue of entitlement to TDIU is dependent (in part) on the outcome of the initial evaluation of the Veteran's major depressive disorder, as well as any evidence obtained toward that end, the Board will defer a decision on this matter.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from Brooke Army Medical Center (San Antonio Military Center) dating from November 1998 through 2005.  

If the records cannot be obtained and it is determined that further efforts to obtain them would be futile, the Veteran must be provided appropriate notice of this fact, including the efforts that were made to obtain them, what further action VA will take with respect to the claims, including but not limited to issuing a decision based on the evidence of record, and an opportunity to submit the evidence herself. 

2. Add to the file the Veteran's outstanding VA treatment records from the South Texas Veterans Health Care System dating from July 2008 through early May 2011, and from February 2015 forward.

3. Then, after the above development is completed, obtain a VA medical opinion as to the likelihood that gallstones manifested during service, as specified below.  The entire claims file must be made available to the examiner for review.  

After reviewing the file, the examiner must render an opinion as to the likelihood that the Veteran's May 1998 in-service complaints of right upper quadrant pain, nausea, and vomiting, with positive Murphy's sign and transaminitis suspicious for gallstones, was an early manifestation of gallstones/cholelithiasis notwithstanding the fact that an ultrasound was negative for cholelithiasis at the time.  In this regard, the examiner should consider whether the ultrasound was merely misinterpreted, or whether there were any other factors that may have resulted in the negative interpretation, in light of the fact that based on the same symptoms and abnormal laboratory findings in July 2007 and November 2007, cholelithiasis was eventually diagnosed on ultrasound, as shown in BAMC records.  These records note symptomatic biliary colic on right upper quadrant ultrasound, and a positive ultrasound of the right upper quadrant for gallstones.  

A complete explanation must be provided in support of the opinion.

4. Obtain a VA medical opinion as to the likelihood that the Veteran's fatty liver disease is related to active service, as specified below.  The entire claims file must be made available to the examiner for review. 

After reviewing the file, the examiner must render an opinion as to the likelihood that the May 1998 in-service complaints of right upper quadrant pain, nausea, and vomiting, with positive Murphy's sign and transaminitis, is related to the post-service diagnosis of fatty liver disease, notwithstanding the fact that an ultrasound was negative for fatty liver disease at the time.  In this regard, the examiner should consider whether the May 1998 abdominal ultrasound was merely misinterpreted, or whether there were any other factors that may have resulted in the negative interpretation, in light of the fact that the same symptoms and abnormal laboratory findings led to a diagnosis of fatty liver on CT scan and ultrasound in February 2006 and July 2007, as shown in BAMC records.  

A complete explanation must be provided in support of the opinion.

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of her major depressive disorder.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

6.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by her service-connected disabilities, to include in the aggregate, particularly with respect to her ability to obtain and maintain employment.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

8. Finally, after completing any other necessary development, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


